         Case 3:21-cr-01276-WQH Document 60 Filed 08/19/21 PageID.103 Page 1 of 1

                                     UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,
                                                                      Case No. 21CR1276-WQH

                                                Plaintiff,
                            vs .

.. CHELSEA ARAMBULA (2),


                                                                                             AUG 1 9 2021
                                             Defendant.                                CLERK, U.S. DISTRICT COURT
                                                                                    SOUTHERN DISTRICT OF CALIFORNIA
                                                                                   BY                          D PU
IT APPEARING that the defendant is now entitled to be disch

      Remand U.S. Court of Appeals, Previously Imposed Sentence is Hereby Set Aside and
      Vacated, and

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

      the Court has dismissed the case for unnecessary delay; or

X     the Court has granted the motion of the Government for dismissal, without prejudice; or

      the Court has granted the motion of the defendant for a judgment of acquittal; or
      a jury has been waived, and the Court has found the defendant not guilty; or

      the jury has returned its verdict, finding the defendant not guilty;

lL of the offense(s) as charged in the Indictment:
      Cnts 1-2: 8:1324(a)(2)(B)(ii); 18:2 - Bringing in Aliens for Financial Gain; Aiding and Abetting; Cnts 3-4:
      8:1324(a)(2)(B)(iii); 18:2 - Bringing in Aliens Without Presentation; Aiding and Abetting




              IT IS THEREFORE ADJUDGED that the defendant is hereby discharged.

Dated:   [Date]


                                                               on. William Q. HcYV1t.~s.....
                                                              United States Di rict Judge
